Citation Nr: 1116220	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-49 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for hyperacusis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.        

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.   

With respect to the new and material evidence issues on appeal, these issues stem from the RO's denial of these issues in a recent June 2010 rating decision.  The Veteran then filed a July 2010 Notice of Disagreement (NOD) with this decision.  Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the new and material evidence issues to the RO for the issuance of a Statement of the Case (SOC).  

With respect to the TDIU issue on appeal, during the course of the initial rating appeal for hyperacusis, the Veteran has also alleged unemployability due to this disorder.  See e.g., August 2010 Attorney Brief at page 4.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case.  

The appeal is REMANDED to the RO in Buffalo, New York.  VA will notify the appellant if further action is required.


REMAND

First, in a December 2007 personal statement and during the August 2010 Travel Board hearing, the Veteran indicated he was receiving disability benefits from the Social Security Administration (SSA) due to his psychiatric problems and hearing loss.  His SSA records are not on file and must be obtained before deciding his claims since these records may be relevant to the TDIU and other issues on appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

Second, a VA ENT examination and opinion is required to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of hearing loss, tinnitus, and vertigo are caused by or related to his service-connected hyperacusis.  In this regard, the Veteran's attorney has requested that the Board rate the Veteran's hyperacusis as analogous to Meniere's disease under 38 C.F.R. § 4.87, Diagnostic Code 6205.  See August 2010 Attorney Brief at page 3; December 2010 Attorney letter.  However, in order for Diagnostic Code 6205 for Meniere's disease to apply by analogy, hearing loss and vertigo and possibly tinnitus must be actually related to or associated with the Veteran's hyperacusis.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  In the present case, the April 2009 VA ENT examiner noted that the Veteran denied "true vertigo" from his hyperacusis.  Moreover, the April 2009 VA examiner did not indicate that either right or left ear hearing loss was caused by or related to the hyperacusis.  Further, although the Veteran is service-connected for right ear hyperacusis, he is not service-connected for any right ear hearing loss.  In addition, a private ENT physician, Dr. S.P.L., M.D., opined in an October 2009 letter that the Veteran's tinnitus and hyperacusis were "separate" and "unrelated" symptoms.  In contrast to this evidence, in a January 2010 letter, Dr. S.P.L. assessed that the Veteran's service connected left ear hearing loss caused his hyperacusis.  Thus, there is inconclusive and mixed evidence as to whether the Veteran's hearing loss and tinnitus and vertigo are symptoms of or are otherwise associated with his hyperacusis.  A VA ENT examination and opinion with adequate reasons and bases is necessary to resolve this question.    

Third, with regard to a TDIU, the Board sees the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  Overall, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial rating claim for hyperacusis.  See e.g., August 2010 Attorney Brief at page 4; January 2008 Veteran's statement.  Since entitlement to TDIU is part of the Veteran's initial rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, third, the RO should send a VCAA notice letter to the Veteran for his TDIU claim on a schedular and extra-schedular basis.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.  

Fourth, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

Fifth, based on the Court's decision in Manlincon, 12 Vet. App. at 240-41, a remand is required for the RO to send the Veteran a SOC with respect to the issues of new and material evidence to reopen service connection for tinnitus and right ear hearing loss.  In this regard, the RO denied these issues in a recent June 2010 rating decision.  The Veteran then filed a July 2010 statement, within one year of notification of that rating decision, expressing dissatisfaction with the decision.  
In the present case, the July 2010 statement is clearly tantamount to a timely NOD as to the new and material evidence issues.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The file, however, does not reflect that a SOC has been issued pursuant to Manlincon, 12 Vet. App. at 240-41.  Accordingly, a remand is required for this purpose.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records associated with the Veteran's disability claim(s).  See December 2007 personal statement; August 2010 Travel Board testimony at page 4.  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2.  After completion of the above development, arrange for the Veteran to undergo a VA ENT or other appropriate examination to determine whether the Veteran's hearing loss and tinnitus and vertigo are symptoms of or are related to his hyperacusis.  The Veteran is hereby advised that his failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

First, after conducting audiometric testing and speech recognition testing using the Maryland CNC Test, the examiner should indicate whether the Veteran has sufficient right ear hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  Second, based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of left ear hearing loss, right ear hearing loss, tinnitus, and vertigo are caused by or related to his service-connected right ear hyperacusis.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including X-ray studies, past injuries, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

3.  As to the TDIU claim, send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

4.  As to the TDIU claim, send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.  

5.  Provide the Veteran a SOC on the issues of whether new and material evidence exists to reopen service connection for tinnitus and right ear hearing loss.  Give him time to perfect an appeal of these claims by filing a timely Substantive Appeal (VA Form 9 or equivalent).  If and only if he files a timely Substantive Appeal, then these claims should be returned to the Board for further appellate consideration.  

6.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the issues of a higher initial rating for hyperacusis and entitlement to TDIU.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


